Exhibit 10.2

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed with the
Commission.

RIMADYL/CLAVAMOX DISTRIBUTION AGREEMENT

This Agreement dated and effective as of March 15, 2007 is made by and between
Pfizer Inc, 235 East 42nd Street, New York, NY 10017 (hereinafter, “PFIZER”) and
MWI Veterinary Supply Co., 651 South Strafford Drive, Suite 100, Meridian, ID
83642 (hereinafter, “MWI”).

Definitions:

“Contract Year 1”: March 15, 2007 to December 31, 2007

“Contract Year 2”: January 1, 2008 to December 31, 2008

“Products”: Rimadyl and Clavamox

1.              PFIZER hereby appoints MWI, and MWI hereby accepts appointment,
as a contract distributor for PFIZER’s Products, to purchase from PFIZER and to
resell for MWI’s own account as a distributor, subject to the following terms
and conditions.

2.              MWI recognizes and agrees to the following:

(a)     PFIZER has elected to work with a select group of distributors that are
committed to maximizing the sale of the Products and to working closely with
PFIZER to identify market opportunities for both companies. The intent of this
Agreement is to attain that goal;

(b)     PFIZER intends to utilize this group of distributors to sell the
Products to veterinarians who have and maintain a veterinary/client/patient
relationship and who prescribe products for dogs or cats within that
relationship, and that PFIZER has, and may in the future, run promotions and
other activities that would be seriously prejudiced if MWI resells the Products
to non-veterinarians, other distributors, internet pharmacies, human pharmacies
or non-employee agents or through brokers.

3.              Accordingly, MWI shall:

(a)     use its reasonable best efforts to sell the Products by focusing its
efforts at reselling to veterinarians only. During the term of this Agreement
MWI will not sell any other product or formulation containing Carprofen or
amoxicillin/clavulanic acid other than those Products purchased by MWI from
PFIZER including but not limited to any capsule, tablet, chewable tablet, drops
or injectible Carprofen or amoxicillin/clavulanic acid product. In the event
that this Agreement is terminated for any reason prior to December 31, 2008, MWI
agrees not to sell any other product or formulation containing Carprofen or
amoxicillin/clavulanic acid until after that date;

(b)     maintain a full-time outside and inside sales force that will personally
and actively solicit sales of the Products and to pay such sales representatives
reasonable commission;

(c)     store and handle its inventory of products under conditions that will
ensure that the Product retains its potency, purity, quality, and identity;


--------------------------------------------------------------------------------


(d)     cooperate fully with PFIZER by actively participating in such strategy
sessions as PFIZER reasonably may require, for the purpose of developing
programs to increase use of the Products; and to cooperate fully with PFIZER in
implementing all promotions and sales campaigns for the Products;

(e)     allow PFIZER’s representatives to attend and actively participate in
meetings of MWI’s sales representatives;

(f)     MWI agrees that credit limits established by PFIZER shall be subject to
change by PFIZER in its sole discretion and that no shipments will be made to
MWI in excess of the established credit limits. MWI will make payment to PFIZER
for all Product shipped [*];

(g)     take no action, whether or not identified above, that would harm the
goodwill of the Products;

(h)     MWI shall immediately notify PFIZER in the event MWI obtains information
indicating that the Products may have to be recalled either by virtue of
applicable law or regulation or good business judgment. PFIZER shall control all
efforts necessary to conduct any such recall. MWI shall cooperate with PFIZER
and MWI agrees to maintain adequate records to conduct such recall, including
the name, address and Product purchases of all purchasers of PFIZER Products;

(i)     MWI shall not, under any circumstances, be liable for special,
collateral, incidental or consequential damages, and PFIZER’s sole remedy for
any such damages shall be in accordance with Paragraph 7(e).

4.                                        PFIZER shall:

(a)     sell the Products to MWI at the prices in effect in the then current
published PFIZER Animal Health Ethical Distribution Price Memo (hereinafter,
“Price List”). PFIZER also shall permit MWI to participate in the distributor
incentive programs offered by PFIZER, in accordance with the terms of such
programs. PFIZER shall have the unrestricted right to revise the prices, terms
and conditions of the Price List, and to add or delete Products or package
sizes, without advance notice to MWI, and the revisions shall be effective on
all orders submitted after the effective date of the price revisions. In all
cases of orders received for other than immediate shipment, the price for the
Products shall be that in effect at the time of shipment;

(b)     retain sole responsibility for the advertising and promotion of the
Products and collaborate with MWI in the development of activities appropriate
for ethical distribution regarding the Products;

(c)     compensate MWI in accordance with Exhibits A and B attached hereto.
PFIZER shall have the right to audit MWI sales data to confirm appropriate
payment in accordance with Exhibits A and B;

(d)     allow MWI credit on prepaid returns in accordance with PFIZER’s Outdated
Products Policy which is in effect at the time;

(e)     if MWI has more than one location then MWI must combine purchases of all
locations to determine attainment level for incentives. In the event that MWI
acquires or combines with

2


--------------------------------------------------------------------------------


another PFIZER agreement holder, the purchase objectives will be adjusted
accordingly for the purpose of determining incentives earned;

(f)     Direct purchase from PFIZER will be used to determine the level of
purchases achieved. Any discrepancies must be documented by the Marketing
Agreement holder using copies of PFIZER invoices.

5.           Nothing in this Agreement shall be deemed to limit PFIZER’s ability
to sell Products to any other party.

6.           All purchases by MWI pursuant to this Agreement shall be in
accordance with the terms of PFIZER’s Pricing and Shipping Policies, as may be
amended by PFIZER from time to time. Unless the parties agree otherwise,
shipments shall be made to either MWl’s central warehouse point or to branch
offices at MWl’s direction.

7.           The following standard conditions shall apply to all sales under
this Agreement:

(a)    MWI shall cooperate fully with PFIZER in participating fully in the
Animal Health Institute Electronic Data Interchange (hereinafter, “AHI EDI”) for
the reporting of sales and inventory data on a daily basis. The data to be
reported shall be as described in the AHI EDI Transaction sets.

(b)    all orders are subject to acceptance by PFIZER’s Home Office. Title to
the goods shall pass to MWI once they have been properly delivered to the
address designated by MWI.

(c)    any tax or other charge upon the sale and/or shipment of the goods now or
hereafter imposed by federal, state or municipal authorities shall be paid by
MWI. In the event that the price of any article includes transportation charges,
any increase or decrease in transportation charges shall be for MWl’s account;

(d)    EXCEPT AS SET FORTH IN THIS AGREEMENT, OR IN THE LABELING OF THE PRODUCTS
SOLD HEREUNDER, PFIZER MAKES NO EXPRESS OR IMPLIED WARRANTIES WITH RESPECT TO
THE PRODUCTS;

(e)    PFIZER shall defend and indemnify MWI from all claims resulting from any
breach by PFIZER of the warranties set forth in this paragraph 7 and
specifically any claim that the Products, as sold by PFIZER, were defective. In
the event PFIZER is found by any court of competent jurisdiction to be liable
for any claim based in products liability, then PFIZER shall reimburse MWl’s
reasonable legal fees incurred in the course of cooperating with PFIZER’s
defense. To be covered by this defense and indemnity, MWI must: promptly notify
PFIZER of any such claim; allow PFIZER to fully control the defense and/or
resolution of the claim; and cooperate fully with PFIZER in the matter. This
defense, indemnity and payment for legal fees shall not apply to claims
alleging; MWI alteration, negligent handling or improper storage of the
Products; sale of outdated Products; sale or recommendation of the Products for
uses or in a manner not set forth in the labeling supplied by PFIZER; or sale of
the Products after receipt of notice from PFIZER that such sales should be
halted;

3


--------------------------------------------------------------------------------


(f)    in no event shall PFIZER be liable to MWI for special, collateral,
incidental, or consequential damages in connection with or arising out of the
purchase, resale, or use of the Products. Except as provided under subparagraph
7(e), above, total damages recoverable against PFIZER by MWI shall be
exclusively limited to the purchase price of the Products with respect to which
damages are claimed;

(g)    failure of PFIZER to make or of MWI to take, when due, any delivery (or
portion thereof) pursuant to an order hereunder, if occasioned by any
circumstance or condition beyond the control of the party so failing, shall not
subject the failing party to any liability to the other and, at the option of
either party, that order or portion thereof not delivered may be canceled;

(h)    acceptance of MWI’s order by PFIZER is expressly made conditional upon
MWI’s acceptance of the conditions of sale as set forth herein, and the prices,
terms and conditions of the Price List then in effect, notwithstanding
acknowledgment or receipt of MWI’s purchase order containing additional or
different provisions, or conflicting oral representations by any agent of
PFIZER;

(i)    in no event shall MWI be liable to PFIZER for special, collateral,
incidental, or consequential damages in connection with or arising out of the
purchase, resale, or use of the Products.

8.           MWI shall not delegate its duty of performance or assign its
obligations under this Agreement without the prior written consent of PFIZER.

9.           This Agreement shall not be binding upon PFIZER until it is
approved by PFIZER at its New York, New York headquarters.

10.         This Agreement shall be effective as of the date first written above
and shall continue in force until December 31, 2008. PFIZER may terminate this
agreement prior to the expiration date with or without cause, upon thirty (30)
days written notice to MWI. Either party may terminate this Agreement
immediately upon written notice, in the event of a material breach by the other
party. Upon any termination of this Agreement for any reason prior to the
expiration date PFIZER shall have the right to buy back from MWI all inventory
of the Products owned by MWI at the time of termination at a price equal to
MWI’s purchase price from PFIZER of such inventory.

11.           MWI and PFIZER agree that, under the specific circumstances
delineated herein, PFIZER, at PFIZER’s sole discretion may recoup the sums
outstanding to it from MWI against those sums which may become due from PFIZER
to MWI, in that the obligations arise from mutual transactions.

A.                                     The specific circumstances which will
enable PFIZER to initiate recoupment are:

i.                                          MWI becomes insolvent which shall be
defined as:

(a)          the sum of MWI’s debts is greater than all of MWI’s property
(“Balance Sheet Test”); or

4


--------------------------------------------------------------------------------


(b)        MWI is generally not paying its debts as they come due; or

(c)         MWI has failed to act in good faith for a period in excess of six
(6) months to resolve any outstanding invoice or purchase order issues or
reconciliations.

ii.            MWI commences a liquidation of its operations by means of a sale
of its assets in their entirety or piecemeal.

iii.           MWI ceases its business operations whether or not such cessation
is voluntary or involuntary.

iv.           MWI files a proceeding pursuant to the U.S. Bankruptcy Code or any
state court proceeding, including an Assignment for the Benefit of Creditors.

12.           MWI and PFIZER acknowledge that in the performance of their duties
hereunder MWI and PFIZER may obtain access to “Confidential Information” (as
defined below) of each other. MWI and PFIZER agree that during the term of this
Agreement and for a period of three (3) years after the termination of this
Agreement, unless specifically permitted in writing by the other party, to (a)
retain in confidence and not disclose to any third party and (b) use only for
the purpose of carrying out their duties hereunder, any such Confidential
Information. As used herein the term “Confidential Information” means any
information, or data, whether of a business or scientific nature and whether in
written, oral or tangible form, relating to PFIZER’s and MWI’s business or
potential business or its research and development activities, not generally
available to or known to the public, and not otherwise known to the receiving
party, that is disclosed to or learned by the other party pursuant hereto. Upon
completion of the work provided for hereunder or other termination of this
Agreement each party will return to the other party any documents, or copies
thereof, or any product samples, containing or constituting Confidential
Information disclosed to or generated by either party in connection with this
Agreement.

13.           This Agreement shall be governed by the laws of the State of New
York applicable to contracts to be fully performed therein.

14.           This Agreement and documents referred to herein embody the entire
understanding between the parties hereto, will supersede prior agreements
relating to the Products, and may be modified only in writing and signed by the
parties to be bound. No activities conducted pursuant to this Agreement or
related thereto, including but not limited to the future planning activities of
the parties, shall be deemed to give rise to any obligations on the part of
either party other than as expressly provided for herein.

5


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, intending to be legally bound, the parties have executed
this Agreement.

 

MWI Veterinary Supply Co.

Pfizer Inc

 

 

 

 

BY:

/s/ Jim F. Cleary, Jr.

 

BY:

 

/s/ Robert DiMarzo

 

 

Robert DiMarzo

Print Name:

Jim F. Cleary, Jr.

 

 

President, U.S. Operations

 

 

Pfizer Animal Health

Title:

President

 

 

 

 

 

 

Date:

April 3, 2007

 

Date:

 

April 4, 2007

 

 

 

 

 

 

 

 

 

 

6


--------------------------------------------------------------------------------